In re Jackson, Audwin L.; — Disciplinary Counsel; — Plaintiff(s); Findings and Rec*1251ommendations (Joint Petition for Consent Discipline) Office of the Disciplinary Board, No. 00-DB-089.
ORDER
Having considered the Joint Motion for the Imposition of Consent Discipline filed by Audwin L. Jackson and the Office of Disciplinary Counsel,
IT IS HEREBY ORDERED that the Joint Motion for the Imposition of Consent Discipline be rejected pursuant to Supreme Court Rule XIX, § 20.
IT IS FURTHER ORDERED that this matter be remanded to the Office of Disciplinary Counsel for further proceedings.
/s/ Harry T. Lemmon Justice, Supreme Court of Louisiana